Case 1:20-cv-05259-WFK-RER Document 1 Filed 10/30/20 Page 1 of 18 PageID #: 1




                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK

        DONALD CLEMONS, individually and on
        behalf of all others similarly situated,

                                   Plaintiff,
                                                                        No: 20-cv-5259
                 -against-

        ENTERPRISE HOLDINGS, INC.,
                                                                              CLASS ACTION
                                   Defendant.                                  COMPLAINT



        Donald Clemons (“Plaintiff”), individually and on behalf of all others similarly situated, as

class representative, upon personal knowledge as to himself, and upon information and belief as

to other matters, alleges as follows:

                                       NATURE OF THE ACTION

        1.       This lawsuit seeks to recover untimely wage compensation and other damages for

Plaintiff and similar drivers and other similar manual labor positions (collectively, “Manual

Workers”) who work or have worked as manual workers for Enterprise Holdings, Inc. d/b/a

Enterprise Rent-A-Car (“Enterprise” or “Defendant”) in New York State.

        2.       Headquartered in St. Louis, Missouri, Enterprise is a car rental company with over

8,000 locations worldwide. 1 Founded in 1957, Enterprise has annual revenues of nearly $22.5

billion and is considered the largest car rental service provider in the world measured by revenue

and fleet.2


1
  Enterprise, About, available at https://www.enterprise.com/en/about.html?icid=header.learn.company-_-about-_-
ENUS.NULL (last visited October 29, 2020)
2
  Enterprise, Financial Information, available at https://www.enterpriseholdings.com/en/financial-information.html


                                                        1
Case 1:20-cv-05259-WFK-RER Document 1 Filed 10/30/20 Page 2 of 18 PageID #: 2




         3.       In New York, Enterprise operates out of John F. Kennedy International Airport

(“JKF”).

         4.       As a Manual Worker, Plaintiff was required to drive vehicles from one Enterprise

location to another. According to Defendant’s website, Drivers are responsible for:

                • the transporting of fleet cars and vans to and from rental locations,
                  as well as navigating written directions.
                • Drive and deliver vehicles locally or out of area as needed, following
                  all rules of the road.
                • Deliver customers and vehicles to appropriate destination in a safe
                  and courteous manner.
                • Ride with or follow another driver to drop off vehicle(s) or pick up
                  multiple vehicles.
                • Organize travel route and ensure vehicle paperwork is accurate and
                  timely.
                • May need to communicate via 2-way radio or cellular phone.
                • May be asked to clean vehicles.
                • Perform miscellaneous job-related duties as assigned. 3

         5.       At all relevant times, Defendant has compensated Plaintiff and all other Manual

Workers on a bi-weekly basis.

         6.       Despite being manual workers, Defendant has failed to properly pay Plaintiff and

other Manual Workers their wages within seven calendar days after the end of the week in which

these wages were earned.

         7.       In this regard, Defendant has failed to provide timely wages to Plaintiff and all other

similar Manual Workers.

         8.       Plaintiff brings this action on behalf of himself and all other similar Manual

Workers in New York pursuant to Federal Rule of Civil Procedure 23 (“Rule 23”) to remedy

violations of the New York Labor Law, Article 6, §§ 191, 195. (“NYLL”).




(last visited October 28, 2020).
3
  Exhibit A – Driver position job listing.


                                                    2
Case 1:20-cv-05259-WFK-RER Document 1 Filed 10/30/20 Page 3 of 18 PageID #: 3




                                         THE PARTIES

Plaintiff

       Donald Clemons

       9.      Donald Clemons (“Clemons”) is an adult individual who is a resident of the State of

New York.

       10.     Clemons was employed by Enterprise as a part-time driver from in or around 2001

through March 2020.

       11.     Clemons is a covered employee within the meaning of the NYLL.

Defendant

       Enterprise Enterprises Corp.

       12.     Enterprise Enterprises Corp. is a foreign business corporation organized and

existing under the laws of Missouri.

       13.     Enterprise Enterprises Corp.’s principal executive office is located at 600 Corporate

Park Drive, St. Louis, Missouri 63105.

       14.     Enterprise Enterprises Corp. was and is a covered employer within the meaning of

the NYLL, and at all times relevant, employed Plaintiff and similar employees.

       15.     Enterprise Enterprises Corp. has maintained control, oversight, and direction over

Plaintiff and similar employees, including timekeeping, payroll, and other employment practices

that applied to them.

       16.     Enterprise Enterprises Corp. applies the same employment policies, practices, and

procedures to all Manual Workers in its operation, including policies, practices, and procedures

with respect to payment of wages.




                                                 3
Case 1:20-cv-05259-WFK-RER Document 1 Filed 10/30/20 Page 4 of 18 PageID #: 4




                                  JURISDICTION AND VENUE

       17.     This Court has original jurisdiction pursuant to the Class Action Fairness Act of

2005 (“CAFA”), codified at 28 U.S.C. § 1332(d), because the amount in controversy against the

Defendant in this matter exceeds the sum or value of $5,000,000, exclusive of interest and costs.

       18.     The members of the proposed class are citizens of states different from that of

Defendant.

       19.     There are at least 40 members in the proposed class.

       20.     Defendant is subject to personal jurisdiction in New York.

       21.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the claims occurred

in this District, and Defendant conducts business in this District.

                        NEW YORK CLASS ACTION ALLEGATIONS

       22.     Plaintiff brings the First and Second Causes of Action, NYLL claims, under Rule

23 of the Federal Rules of Civil Procedure, on behalf of himself and a class of persons consisting

of:

                       All persons who work or have worked as Manual
                       Workers for Enterprise Holdings, Inc. in New York
                       between October 30, 2014 and the date of final
                       judgment in this matter (the “New York Class”).

       23.     The members of the New York Class are so numerous that joinder of all members

is impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

       24.     There are more than one hundred members of the New York Class.

       25.     Plaintiff’s claims are typical of those claims that could be alleged by any member

of the New York Class, and the relief sought is typical of the relief which would be sought by each

member of the New York Class in separate actions.



                                                   4
Case 1:20-cv-05259-WFK-RER Document 1 Filed 10/30/20 Page 5 of 18 PageID #: 5




       26.     Plaintiff and the New York Class have all been injured in that they have been

compensated in an untimely manner due to Defendant’s common policies, practices, and patterns

of conduct. Defendant’s corporate-wide policies and practices affected everyone in the New York

Class similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to

each member of the New York Class.

       27.     Plaintiff is able to fairly and adequately protect the interests of the New York Class

and has no interests antagonistic to the New York Class.

       28.     Plaintiff is represented by attorneys who are experienced and competent in both

class action litigation and employment litigation and have previously represented many plaintiff

and classes in wage and hour cases.

       29.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similar persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

       30.     Common questions of law and fact exist as to the New York Class that predominate

over any questions only affecting Plaintiff and/or each member of the New York Class individually

and include, but are not limited to, the following:

               (a) whether Defendant compensated Plaintiff and the New York
                   Class on a timely basis; and

               (b) whether Defendant failed to furnish Plaintiff and the New York
                   Class with an accurate statement of wages, as required by the
                   NYLL.




                                                 5
Case 1:20-cv-05259-WFK-RER Document 1 Filed 10/30/20 Page 6 of 18 PageID #: 6




                          PLAINTIFF’S FACTUAL ALLEGATIONS

       31.     Consistent with their policies and patterns or practices as described herein,

Defendant harmed Plaintiff, individually, as follows:

       Donald Clemons

       32.     Clemons was employed by Enterprise as part-time driver from in or around 2001

through March 2020.

       33.     During his employment, Clemons was based out of Defendant’s location at JFK but

transported cars for Defendant throughout the tri-state area.

       34.     During his employment, over twenty-five percent of Clemons’ duties were physical

tasks, including but not limited to: (1) transporting vehicles; and (2) cleaning vehicles.

       35.     Despite regularly spending more than twenty-five percent of his shift performing

these physical tasks, Clemons has been compensated by Defendant on a bi-weekly basis.

       36.     In this regard, Defendant failed to pay Clemons his wages earned timely as required

by NYLL § 191(1)(a).

       37.     Throughout his employment, Defendant failed to provide Clemons with accurate

wage statements as required by the NYLL.

                               FIRST CAUSE OF ACTION
                    New York Labor Law – Failure to Pay Timely Wages
                   (Brought on behalf of Plaintiff and the New York Class)

       38.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       39.     The timely payment of wages provisions NYLL § 191 and its supporting

regulations apply to Defendant and protect Plaintiff and the New York Class.

       40.     Defendant failed to pay Plaintiff and the New York Class on a timely basis as




                                                  6
Case 1:20-cv-05259-WFK-RER Document 1 Filed 10/30/20 Page 7 of 18 PageID #: 7




required by NYLL § 191(1)(a).

       41.      Due to Defendant’s violations of the NYLL, Plaintiff and the New York Class are

entitled to recover from Defendant the amount of their untimely paid wages as liquidated damages,

reasonable attorneys’ fees and costs, and pre-judgment and post-judgment interest as provided for

by NYLL § 198.

                             SECOND CAUSE OF ACTION
             New York Labor Law – Failure to Provide Accurate Wage Statements
                  (Brought on behalf of Plaintiff and the New York Class)

       42.      Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       43.      Defendant failed to supply Plaintiff and the New York Class with an accurate

statement of wages with every payment of wages as required by NYLL, Article 6, § 195(3), listing:

dates of work covered by that payment of wages; name of employee; name of employer; address

and phone number of employer; rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; gross wages; deductions; allowances, if any,

claimed as part of the minimum wage; hourly rate or rates of pay and overtime rate or rates of pay

if applicable; the number of hours worked per week, including overtime hours worked if

applicable; deductions; and net wages.

       44.      Due to Defendant’s violations of NYLL § 195(3), Plaintiff and the New York Class are

entitled to statutory penalties of two hundred fifty dollars for each workday that Defendant failed to

provide them with accurate wage statements, or a total of five thousand dollars each, as well as

reasonable attorneys’ fees and costs as provided for by NYLL, Article 6, § 198.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually, and on behalf of all other similar persons,




                                                  7
Case 1:20-cv-05259-WFK-RER Document 1 Filed 10/30/20 Page 8 of 18 PageID #: 8




respectfully request that this Court grant the following relief:

       A.      Certification of this case as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure;

       B.      Designation of Plaintiff as representative of the NY Rule 23 Class and counsel of

record as Class Counsel;

       C.      Liquidated damages permitted by law pursuant to the NYLL.

       D.      Statutory penalties of two hundred fifty dollars for each workday that Defendant

failed to provide Plaintiff and the NY Rule 23 Class with accurate wage statements, or a total of five

thousand dollars each, as provided for by NYLL, Article § 198;

       E.      Prejudgment and post-judgment interest;

       F.      Reasonable attorneys’ fees and costs of the action; and

       G.      Such other relief as this Court shall deem just and proper.



Dated: New York, New York
       October 30, 2020


                                               Respectfully submitted,


                                               /s/ Brian S. Schaffer
                                               Brian S. Schaffer

                                               FITAPELLI & SCHAFFER, LLP
                                               Brian S. Schaffer
                                               Frank J. Mazzaferro
                                               28 Liberty Street, 30th Floor
                                               New York, NY 10005
                                               Telephone: (212) 300-0375

                                               Attorneys for Plaintiff and
                                               the Putative Class




                                                  8
Case 1:20-cv-05259-WFK-RER Document 1 Filed 10/30/20 Page 9 of 18 PageID #: 9




                           EXHIBIT A
10/28/2020Case     1:20-cv-05259-WFK-RER            Document
                                 Part-Time Driver - Clifton,          1 Filed
                                                             NJ at Enterprise      10/30/20
                                                                              Holdings             Page
                                                                                       in Wayne | Jobs and 10  of 18
                                                                                                           Careers     PageID #: 10
                                                                                                                   at Enterprise



                                                                                                             SAVED JOBS USA




 Y r
                                               l en ts.
                                                 We'll put them on
                                                      the map.



      Home >         Search Results >




                                    Part-Time Driver - Clifton, NJ
                                    Job ID: 326913                  Wayne, NJ




                                                                                    APPLY NOW



                                    Overview
                                    Enterprise Rent-A-Car is the largest and fastest growing privately owned
                                    automotive rental and leasing company in the U.S. With over 10,000 branch
                                    ofﬁces worldwide, Enterprise ranks #1 in the Insurance Replacement Market
                                    with yearly revenues of over $26 billion.




https://careers.enterprise.com/job/wayne/part-time-driver-clifton-nj/430/17118246                                                     1/6
10/28/2020Case     1:20-cv-05259-WFK-RER            Document
                                 Part-Time Driver - Clifton,          1 Filed
                                                             NJ at Enterprise      10/30/20
                                                                              Holdings             Page
                                                                                       in Wayne | Jobs and 11  of 18
                                                                                                           Careers     PageID #: 11
                                                                                                                   at Enterprise

                                    The Driver delivers vehicles and in some instances, customers, employees or
                                    vendors safely and timely to the appropriate destination(s) while giving helpful,
                                                                                                SAVED JOBS USA
                                    courteous and professional customer service.




                                                            This is a Part-Time position paying $11.50/hour

                                                                          with 25 hours max per week.



                                                                       The location for this position is~

                                                                                    1316 Main Ave

                                                                                    Clifton NJ 07011



                                                The Northern NJ team transports vehicles in the following areas:

                                                    (Bergen, Passaic, Essex, Morris, Warren & Sussex Counties)



                                    As you are considering a position with Enterprise Holdings, we invite you to
                                    learn more about our business. Today – and every day – the safety and
                                    wellbeing of employees, customers and the communities we serve is our top
                                    priority. For the latest on our COVID-19 response, please click here.




                                    Responsibilities
                                    The Part Time Driver is responsible for the transporting of ﬂeet cars and vans to
                                    and from rental locations, as well as navigating written directions.

                                        Drive and deliver vehicles locally or out of area as needed, following all rules
                                        of the road
                                        Deliver customers and vehicles to appropriate destination in a safe and
                                        courteous manner
                                        Ride with or follow another driver to drop oﬀ vehicle(s) or pick up multiple
                                        vehicles
                                        Organize travel route and ensure vehicle paperwork is accurate and timely
                                        May need to communicate via 2-way radio or cellular phone
                                        May be asked to clean vehicles
                                        Perform miscellaneous job-related duties as assigned

                                    Equal Opportunity Employer/Disability/Veterans

                                    Qualiﬁcations
https://careers.enterprise.com/job/wayne/part-time-driver-clifton-nj/430/17118246                                                     2/6
10/28/2020Case     1:20-cv-05259-WFK-RER            Document
                                 Part-Time Driver - Clifton,          1 Filed
                                                             NJ at Enterprise      10/30/20
                                                                              Holdings             Page
                                                                                       in Wayne | Jobs and 12  of 18
                                                                                                           Careers     PageID #: 12
                                                                                                                   at Enterprise

                                        Must be at least 18 years old
                                        Must be authorized to work in the United States and     not require
                                                                                             SAVED    JOBS USA
                                        work authorization sponsorship by our company for this position
                                        now or in the future.
                                        Must be willing at accept hourly compensation of $11.50 per hour
                                        Must be within a reasonable commute of no more than 1 hour to store
                                        location
                                        Must be able to understand, read, write and speak English
                                        Apart from religious observations, must be available to work 25
                                        hour schedule Monday - Fridays from 7:30am to 6:00pm.
                                        The ability to operate a motor vehicle is an essential function of this position.
                                        Applicants must have a valid unrestricted drivers license

                                    New Jersey DMV Requirements:

                                    If you are a ﬁrst-time driver and under age 21, you must complete the
                                    mandatory Graduated Driver License (GDL) program requirements. New
                                    Jersey’s GDL program introduces driving privileges gradually to ﬁrst-time
                                    drivers and individuals under the age of 21.




                                                                                    APPLY NOW


                                                                                    SAVE JOB




      Share This Job




      Related Jobs
      Full Time Auto Detailer- Nyack, NY
      Wayne, New Jersey


      Part Time Auto Detailer -Westwood NJ
      Wayne, New Jersey


      Part Time Auto Detailer -Ridgewood NJ
      Wayne, New Jersey


https://careers.enterprise.com/job/wayne/part-time-driver-clifton-nj/430/17118246                                                     3/6
10/28/2020Case     1:20-cv-05259-WFK-RER               Document
                            Part-Time Driver - Linden, NJ              1 Enterprise
                                                          (Eastern NJ) at  Filed 10/30/20           Page
                                                                                    Holdings in Elizabeth    13and
                                                                                                          | Jobs of Careers
                                                                                                                    18 PageID        #: 13
                                                                                                                            at Enterprise



                                                                                                                  SAVED JOBS USA




 Y r
                                               l en ts.
                                                 We'll put them on
                                                      the map.



      Home >         Search Results >




                                    Part-Time Driver - Linden, NJ (Eastern NJ)
                                    Job ID: 326904                  Elizabeth, NJ




                                                                                      APPLY NOW



                                    Overview
                                    Enterprise Rent-A-Car is the largest and fastest growing privately owned
                                    automotive rental and leasing company in the U.S. With over 8,000 branch
                                    ofﬁces worldwide, Enterprise ranks #1 in the Insurance Replacement Market
                                    with yearly revenues of over $10 billion.




https://careers.enterprise.com/job/elizabeth/part-time-driver-linden-nj-eastern-nj/430/17118234                                              1/6
10/28/2020Case     1:20-cv-05259-WFK-RER               Document
                            Part-Time Driver - Linden, NJ              1 Enterprise
                                                          (Eastern NJ) at  Filed 10/30/20           Page
                                                                                    Holdings in Elizabeth    14and
                                                                                                          | Jobs of Careers
                                                                                                                    18 PageID        #: 14
                                                                                                                            at Enterprise

                                    The Driver delivers vehicles and in some instances, customers, employees or
                                    vendors safely and timely to the appropriate destination(s) while giving helpful,
                                                                                                SAVED JOBS USA
                                    courteous and professional customer service.



                                           THIS IS A PART TIME POSITION WITH AN AVERAGE OF 25 HOURS/WEEK.



                                                                     Pay for this position is $11.50/hour.



                                                                            This position is located at:



                                                                                   1100 Blancke St.

                                                                                  Linden, NJ 07036



                                    As you are considering a position with Enterprise Holdings, we invite you to
                                    learn more about our business. Today – and every day – the safety and
                                    wellbeing of employees, customers and the communities we serve is our top
                                    priority. For the latest on our COVID-19 response, please click here.



                                    Responsibilities
                                    The Part Time Driver is responsible for the transporting of ﬂeet cars and vans to
                                    and from rental locations, as well as navigating written directions.

                                        Drive and deliver vehicles locally or out of area as needed, following all rules
                                        of the road
                                        Deliver customers and vehicles to appropriate destination in a safe and
                                        courteous manner
                                        Ride with or follow another driver to drop oﬀ vehicle(s) or pick up multiple
                                        vehicles
                                        Organize travel route and ensure vehicle paperwork is accurate and timely
                                        May need to communicate via 2-way radio or cellular phone
                                        May be asked to clean vehicles
                                        Perform miscellaneous job-related duties as assigned

                                    Equal Opportunity Employer/Disability/Veterans

                                    Qualiﬁcations
                                        Must be at least 18 years old
                                        The ability to operate a motor vehicle is an essential function of this position.
                                        Applicants must have a valid, unrestricted, NJ driver's license
                                        Must be able to understand, read, write and speak English

https://careers.enterprise.com/job/elizabeth/part-time-driver-linden-nj-eastern-nj/430/17118234                                              2/6
10/28/2020Case     1:20-cv-05259-WFK-RER               Document
                            Part-Time Driver - Linden, NJ              1 Enterprise
                                                          (Eastern NJ) at  Filed 10/30/20           Page
                                                                                    Holdings in Elizabeth    15and
                                                                                                          | Jobs of Careers
                                                                                                                    18 PageID        #: 15
                                                                                                                            at Enterprise

                                        Must be authorized to work in the United States and not require work
                                        authorization sponsorship by our company for this position now orJOBS
                                                                                                  SAVED   in the USA
                                        future
                                        Must be willing to drive Enterprise vehicles out of state
                                        Must be willing to accept starting pay of $11.50 per hour
                                        Must be available 7:30am-6pm Monday - Friday



                                    New Jersey DMV Requirements:

                                    First-time drivers or under 21 years old:

                                    If you are a ﬁrst-time driver or under age 21, you must complete the mandatory
                                    Graduated Driver License (GDL) program requirements. New Jersey’s GDL
                                    program introduces driving privileges gradually to ﬁrst-time drivers and
                                    individuals under the age of 21.




                                                                                      APPLY NOW


                                                                                        SAVE JOB




      Share This Job




      Related Jobs

      No related jobs.


                                                             SEE ALL OPPORTUNITIES




https://careers.enterprise.com/job/elizabeth/part-time-driver-linden-nj-eastern-nj/430/17118234                                              3/6
10/28/2020Case     1:20-cv-05259-WFK-RER            Document
                               Part-Time Driver - Stratford,         1 Filed
                                                             CT at Enterprise     10/30/20
                                                                              Holdings in Fairfield |Page   16
                                                                                                     Jobs and   of 18at Enterprise
                                                                                                              Careers   PageID #: 16


                                                                                                              SAVED JOBS USA




 Y r
                                                l en ts.
                                                   We'll put them on
                                                        the map.



      Home >          Search Results >




                                      Part-Time Driver - Stratford, CT
                                      Job ID: 326926                  Fairﬁeld, CT




                                                                                          APPLY NOW



                                      Overview
                                      Enterprise Rent-A-Car is the largest and fastest growing privately owned
                                      automotive rental and leasing company in the U.S. With over 8,000 branch
                                      ofﬁces worldwide, Enterprise ranks #1 in the Insurance Replacement Market
                                      with yearly revenues of over $22 billion.




https://careers.enterprise.com/job/fairfield/part-time-driver-stratford-ct/430/17118798                                                1/6
10/28/2020Case     1:20-cv-05259-WFK-RER            Document
                               Part-Time Driver - Stratford,         1 Filed
                                                             CT at Enterprise     10/30/20
                                                                              Holdings in Fairfield |Page   17
                                                                                                     Jobs and   of 18at Enterprise
                                                                                                              Careers   PageID #: 17
                                      The Part Time Driver delivers vehicles and in some instances, customers,
                                      employees or vendors safely and timely to the appropriate destination(s) while
                                                                                                 SAVED JOBS USA
                                      giving helpful, courteous and professional customer service.




                                                                               25 HOURS MAX per week

                                                                  This position is based out of Stratford, CT

                                                                 Compensation for this position is $12.25/hr



                                      As you are considering a position with Enterprise Holdings, we invite you to
                                      learn more about our business. Today – and every day – the safety and
                                      wellbeing of employees, customers and the communities we serve is our top
                                      priority. For the latest on our COVID-19 response, please click here.



                                      Responsibilities
                                      The Part Time Driver is responsible for the transporting of ﬂeet cars and vans to
                                      and from car sales locations, as well as navigating written directions.

                                         Drive and deliver vehicles locally or out of area as needed, following all rules
                                         of the road
                                         Deliver customers and vehicles to appropriate destination in a safe and
                                         courteous manner
                                         Ride with or follow another driver to drop oﬀ vehicle(s) or pick up multiple
                                         vehicles
                                         Organize travel route and ensure vehicle paperwork is accurate and timely
                                         May need to communicate via 2-way radio or cellular phone
                                         May be asked to clean vehicles
                                         Perform miscellaneous job-related duties as assigned

                                                              Equal Opportunity Employer/Disability/Veterans

                                      Qualiﬁcations
                                         Must be at least 18 years old
                                         The ability to operate a motor vehicle is an essential function of this position.
                                          Applicants must have a valid unrestricted driver's license
                                         Must be authorized to work in the United States and not require
                                         work authorization sponsorship by our company for this position
                                         now or in the future.
                                         Must be willing at accept hourly compensation of $12.25 per hour
                                         Must be able to understand, read, write and speak English
                                         Apart from religious observations must be able to work Monday - Friday
                                         during the hours of 7:30am to 6:00pm

https://careers.enterprise.com/job/fairfield/part-time-driver-stratford-ct/430/17118798                                                2/6
10/28/2020Case     1:20-cv-05259-WFK-RER            Document
                               Part-Time Driver - Stratford,         1 Filed
                                                             CT at Enterprise     10/30/20
                                                                              Holdings in Fairfield |Page   18
                                                                                                     Jobs and   of 18at Enterprise
                                                                                                              Careers   PageID #: 18
                                      25 HOURS MAX per week
                                                                                                              SAVED JOBS USA

                                                                                          APPLY NOW


                                                                                          SAVE JOB




      Share This Job




      Related Jobs
      Part Time Auto Detailer Fairﬁeld, CT
      Fairﬁeld, Connecticut


      Part Time Auto Detailer Milford, CT
      Fairﬁeld, Connecticut


      Part Time Auto Detailer Fairﬁeld, CT
      Fairﬁeld, Connecticut


      Part Time Auto Detailer Stratford, CT
      Fairﬁeld, Connecticut




      Job Alerts
      We put them right in your inbox.
      First Name*

      Last Name*

      Email address*


      Areas of Interest*
      Search for a job category, location or both and click “add.”

      Job Category        Select a Job Category
https://careers.enterprise.com/job/fairfield/part-time-driver-stratford-ct/430/17118798                                                3/6
